DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 12-14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al. (US 2004/0089392), Nakao (JP 11-291713, see machine translation) (of record), Chambriard et al. (US 2014/0367012) (of record), and optionally Ebiko (US 2009/0205763) (of record). 

Regarding claim 1, Yukawa discloses a pneumatic tire comprising: a tread portion (Figs. 1, 9: 2) comprising circumferential land portions divided by circumferential grooves extending in a tire circumferential direction (Figs. 1, 9) ([0083]); a pair of sidewall portions (Figs. 1, 9: 3) ([0083]); a pair of bead portions (Figs. 1, 9: 4) having bead cores (Figs. 1, 9: 5) therein ([0083]); a carcass (Figs. 1, 9: 6) extending between the bead cores (Figs. 1, 9: 5) of the pair of bead portions (Figs. 1, 9: 4) through the tread portion (Figs. 1, 9: 2) and the pair of sidewall portions (Figs. 1, 9: 3) ([0083]); a belt layer (Figs. 1, 9: 7) disposed outwardly in a tire radial direction of the carcass (Figs. 1, 9: 6) in the tread portion (Figs. 1, 9: 2) ([0083]); and a band layer (Figs. 1, 9: 9) disposed outwardly in the tire radial direction of the belt layer (Figs. 1, 9: 7) ([0083]); wherein the band layer comprises a first layer (Figs. 1, 9: 9A) covering an entire width (Figs. 1, 9: W, BW) of the belt layer (Figs. 1, 9: 7) ([0087]), and second layers (Fig. 9: 9B) disposed outwardly in the tire radial direction of the first layer (Fig. 9: 9A) and arranged separately in a tire axial direction from one another (Fig. 9) ([0145]), wherein each second layer (Fig. 9: 9B) is located inwardly in the tire radial direction of a respective one of the circumferential land portions (Fig. 9: see land portions between grooves in tread 2), wherein the belt layer (Fig. 1: 7) comprises a first belt ply (Fig. 1: 7A), and a second belt ply (Fig. 1: 7B) disposed outwardly from the first belt ply (Fig. 1: 7A) in the tire radial direction, wherein the first belt ply (Fig. 1: 7A) and the second belt ply (Fig. 1: 7B) are staggered so that the first belt ply (Fig. 1: 7A) extends further outward in the tire axial direction than the second belt ply (Fig. 1: 7B) to form a first step portion of at least one outer end of the belt layer (Fig. 1: 7) in the tire axial direction, wherein at least one outer end of the first layer (Fig. 1: 9A) in the tire axial direction includes a second step portion that covers the first step portion (Fig. 1: see how layer 9A has a stepped portion at the axial end that covers the step portion formed by the first and second belt plies 7A, 7B), and wherein the second layers (Fig. 9: 9B) comprise at least one outermost second layer (Fig. 9: 9B) that is arranged outermost in the tire axial direction (Fig. 9). 
However, Yukawa does not expressly recite that the band layer is disposed without any portion of the second layers between opposing outer edges of each respective second layer being disposed under any of the circumferential grooves, or that that there is a second layer in each circumferential land portion. Yukawa also does not expressly recite that an outer edge of the at least one outermost second layer is located inward in the tire axial direction from the first step portion and the second step portion that are on a same side of the tread portion as the at least one outermost second layer. 
Nakao also teaches a pneumatic tire comprising: a tread portion (Figs. 1-2: 2, 2a) comprising circumferential land portions (Figs. 1-2: 12) divided by circumferential grooves (Figs. 1-2: 10) extending in a tire circumferential direction; a pair of sidewall portions (Fig. 1: 3); a pair of bead portions (Fig. 1: 4) having bead cores (Fig. 1: 5) therein; a carcass (Figs. 1-2: 6) extending between the bead cores of the pair of bead portions through the tread portion and the pair of sidewall portions (Fig. 1); a belt layer (Figs. 1-2: 7) disposed outwardly in a tire radial direction of the carcass in the tread portion (Figs. 1-2); and a band layer (Figs. 1-2: P1, P2, P3) disposed outwardly in the tire radial direction of the belt layer (Figs. 1-2); wherein the band layer comprises a first layer (Figs. 1-2: P1) covering an entire width of the belt layer (Figs. 1-2: 7), and second layers (Figs. 1-2: P3) disposed outwardly in the tire radial direction of the first layer (Figs. 1-2: P1) and arranged separately in a tire axial direction from one another, wherein each second layer is located inwardly in the tire radial direction of a respective one of the circumferential land portions (Figs. 1-2) ([0022], [0024], [0026], [0040]), wherein the band layer (Figs. 1-2: P1, P2, P3) is disposed without any portion of the second layers (Figs. 1-2: P3) between opposing outer edges of each respective second layer being disposed under any of the circumferential grooves (Figs. 1-2: 10), wherein the belt layer (Fig. 1: 7) comprises a first belt ply (Fig. 1: 7A), and a second belt ply (Fig. 1: 7B) disposed outwardly from the first belt ply in the tire radial direction, wherein the first belt ply (Fig. 1: 7A) and the second belt ply (Fig. 1: 7B) are staggered so that the first belt ply (Fig. 1: 7A) extends further outward in the tire axial direction than the second belt ply (Fig. 1: 7B) to form a first step portion of at least one outer end of the belt layer in the tire axial direction (Fig. 1), wherein at least one outer end of the first layer (Fig. 1: 9B) in the tire axial direction covers the first step portion (Fig. 1: see step portion formed by belt layers 7A, 7B), and wherein the second layers (Fig. 1: 9A) comprise at least one outermost second layer that is arranged outermost in the tire axial direction (Fig. 1: see section 9A arranged at outermost tire axial edge E), and an outer edge of the at least one outermost second layer (Fig. 1: 9A) is located inward in the tire axial direction from the first step portion (Fig. 1: see step portion formed by belt layers 7A, 7B at axially outermost ends) that is on a same side of the tread portion as the at least one outermost second layer (Fig. 1). In this manner, the tread rigidity and durability are increased ([0007]). Moreover, the band layer taught by Nakao can restrain the belt layer with high strength and greatly enhance high-speed durability while driving, as well as improve grip performance ([0017]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yukawa in order to provide that the band layer is disposed without any portion of the second layers between opposing outer edges of each respective second layer being disposed under any of the circumferential grooves, wherein each circumferential land portion comprises a second layer, and that an outer edge of the at least one outermost second layer is located inward in the tire axial direction from the first step portion and the second step portion that are on a same side of the tread portion as the at least one outermost second layer, so as to increase tread rigidity and durability, as well as restrain the belt layer with high strength, greatly enhance high-speed durability while driving, and improve grip performance, as taught by Nakao. Thereby, modified Yukawa discloses that an outer edge of the at least one outermost second layer is located inward in the tire axial direction from the first step portion and the second step portion that are on a same side of the tread portion as the at least one outermost second layer because Yukawa discloses that the first step portion and the second step portion are essential co-located since the second step portion covers the first step portion.  
However, modified Yukawa does not expressly recite that, in each circumferential land portion, the second layer has both axial edges, and thereby at least one axial edge, that is away at a distance (A) of equal to or more than 3.0 mm in the tire axial direction from a groove bottom of one of the circumferential grooves located nearest to the at least one axial edge.
Chambriard teaches a tire comprising a radially outermost band layer (Figs. 1-2: 9) with axially spaced portions directly corresponding to land portions (Figs. 1-2: 4) in the tread (Figs. 1-2: 3), wherein in each circumferential land portion, the band layer has at least one axial edge that is away at a distance (Fig. 2: a) of at least 3.0 mm in the tyre axial direction from a rib edge located nearest to the at least one axial edge ([0044], [0060]-[0061], [0065]). Accordingly, in each circumferential land portion, the band layer has both axial edges, and thereby at least one axial edge, that is away at a distance (A) of more than 3.0 mm in the tyre axial direction from a groove bottom of one of the circumferential grooves located nearest to the at least one axial edge because the groove bottom is even further away in the axial direction from the respective axial edge than the rib edge (Fig. 2). Thereby, the range of equal to or more than 3.0 mm falls within and overlaps with the claimed range of equal to or more than 3.0 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the distance (A). In this manner, it is possible to protect the axial ends of the tread separation layer from any external attack during the life of the circumferential rib ([0044]. Moreover, it makes it possible to reduce the risk of having an axial end of the tread separation layer opening into a circumferential groove, taking manufacturing tolerances into consideration ([0044]). Indeed, that might be likely to cause cracks to start at the base of the circumferential rib, and, as a result, threaten the integrity of the circumferential rib ([0044]). Yukawa discloses a high performance tire ([0008]), Nakao also teaches a high performance racing tire ([0001]), and Chambriard teaches an airplane tire (Abstract), which one of ordinary skill in the art would readily recognize is also a high performance tire. Moreover, one of ordinary skill would readily recognize that the benefits of the distance taught by Chambriard would also be applicable and beneficial to the tire disclosed by modified Yukawa. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yukawa in order to provide that, in each circumferential land portion, the second layer has at least one axial edge that is away at a distance (A) in the aforementioned range in the tyre axial direction from a groove bottom of one of the circumferential grooves located nearest to the at least one axial edge so as to protect the axial ends of the second layer from any external attack during the life of the land portion, reduce the risk of having an axial end of the second layer opening into a circumferential groove, and reduce the threat to the integrity of the land portion, as taught by Chambriard. 
Optionally, Ebiko teaches a band layer radially outward of a belt layer (Fig. 3: 5) ([0073]), wherein the tensile strength of the belt reinforcing layer (i.e. band layer) can be adjusted by winding or not winding the belt cover member (i.e. second layer) (Fig. 3) ([0073]). For example, the belt cover member (i.e. second layer) is not arranged in the areas of the circumferential main grooves (Fig. 3: 61, 62) and is wound in the areas of the land portions (Fig. 3: 63, 64, 65) only ([0073]). This structure is preferable because the tensile strength of the belt reinforcing layer (i.e. band layer) can be easily adjusted by adjusting the belt cover member (i.e. second layer) in a single type using conventional tire manufacturing equipment ([0073]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the band layer of modified Yukawa such that it is disposed without any portion of the second layers between opposing outer edges of each respective second layer being disposed under any of the circumferential grooves so as to easily adjust the tensile strength of the band layer by adjusting the second layer in a single type using conventional tire manufacturing equipment, as taught by Ebiko. 

Regarding claim 2, Yukawa further discloses that the second layers (Fig. 9: 9B) comprise axially spaced two outermost second layers arranged outermost in the tire axial direction (Fig. 9), wherein the outermost second layers have respective outer edges in the tire axial direction (Fig. 9).
Nakao also teaches that the second layers (Figs. 1-2: P3) comprise two axially spaced outermost second layers each located inwardly in the tire radial direction of a respective one of the outer circumferential land portions (Figs. 1-2: see land portions 12 near tread ends E), wherein the outermost second layers have respective outer edges in the tire axial direction (Figs. 1-2: see layer P3 with edges near tread end E), and wherein the respective outer edges of the outermost second layers (Fig. 1: see edges of P3 near tread end E) are located inwardly in the tire axial direction at a distance (B1) (See annotated Fig. 1 below) from respective outer edges of the belt layer (Fig. 1: 7). As discussed above in claim 1, the band layer taught by Nakao can restrain the belt layer with high strength and greatly enhance high-speed durability while driving, as well as improve grip performance ([0017]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yukawa with the band layer taught by Nakao so as to restrain the belt layer with high strength, greatly enhance high-speed durability while driving, and improve grip performance. 

    PNG
    media_image1.png
    474
    668
    media_image1.png
    Greyscale

The examiner notes that the limitation “wherein the respective outer edges of the outermost second layers are located inwardly in the tire axial direction at a distance (B1) from respective outer edges of the belt layer” does not exclude the respective outer edges of the belt layer from being a radially outermost belt ply rather than a radially innermost belt ply, and vice versa. Both belt layers are considered to be the belt ply, and thereby either edge of either belt ply may be considered respective outer edges of the belt layer. 

Regarding claim 3, Yukawa further discloses that the second belt ply (Fig. 1: 7B) has a smaller width than that of the first belt ply (Fig. 1: 7A). Nakao also discloses that the belt layer (Figs. 1-2: 7) comprises a first belt ply (Figs. 1-2: 7A), and a second belt ply (Figs. 1-2: 7B) disposed outwardly in the tire radial direction of the first belt ply (Figs. 1-2: 7A) and having a smaller width than that of the first belt ply (Fig. 1). Nakao further teaches that the respective outer edges of the outermost second layers (Figs. 1-2: P3) are located inwardly in the tire axial direction at a distance (B2) from respective outer edges of the second belt ply (Fig. 1: 7B; See also annotated Fig. 1 below). As discussed above in claim 1, the band layer taught by Nakao can restrain the belt layer with high strength and greatly enhance high-speed durability while driving, as well as improve grip performance ([0017]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yukawa with the band layer taught by Nakao so as to restrain the belt layer with high strength, greatly enhance high-speed durability while driving, and improve grip performance.

    PNG
    media_image2.png
    485
    663
    media_image2.png
    Greyscale


Regarding claims 12-14, Yukawa further discloses that the circumferential land portions include at least one inner circumferential land portion disposed between adjacent circumferential grooves in the tire axial direction (Fig. 1). Nakao also teaches that the circumferential land portions (Figs. 1-2: 12) include at least one inner circumferential land portion (Fig. 1: 12) disposed between adjacent circumferential grooves (Fig. 1: 10) in the tire axial direction. Nakao further teaches that the second layers (Fig. 1: P3) of the band layer comprise one second layer located radially inwardly of the at least one inner circumferential land portion (Fig. 1: 12). As discussed above in claim 1, the band layer taught by Nakao can restrain the belt layer with high strength and greatly enhance high-speed durability while driving, as well as improve grip performance ([0017]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yukawa with the band layer taught by Nakao so as to restrain the belt layer with high strength, greatly enhance high-speed durability while driving, and improve grip performance. Moreover, as discussed above in claim 1, modified Yukawa in view of Chambriard discloses that said one second layer has axial both edges that are away at the distance (A) in the tire axial direction from respective groove bottoms of the adjacent circumferential grooves.

Regarding claim 21, Yukawa further discloses that the width of the band layer (i.e. the first layer) (Fig. 1: W) covers 95% or more of the belt layer width (Fig. 1: BW) ([0087]). In other words, the first layer width may exceed 100% of the belt layer width (i.e. the at least one outer end of the first layer may extend axially outwardly beyond an outer end of the first belt ply). 

Claim(s) 4, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al. (US 2004/0089392), Nakao (JP 11-291713, see machine translation) (of record), Chambriard et al. (US 2014/0367012) (of record), and optionally Ebiko (US 2009/0205763) (of record) as applied to claims 1-2 above, and further in view of Kityama (JP 2014-015094, see machine translation) (of record).

Regarding claims 4 and 8, Yukawa further discloses that the band layer is formed by winding a tape-shaped band strip including one or more band cords therein spirally in the tire circumferential direction ([0089]). Nakao also discloses that the band layer is formed by winding a tape-shaped band strip including one or more band cords therein spirally in the tire circumferential direction ([0005], [0011], [0017], [0023]-[0024]). One of ordinary skill in the art would readily recognize that spirally winding the band layer requires continuously winding the layers without cutting the band layer.  In other words, at least two adjacent second band layers in the tyre axial direction may be formed by a continuous single strip of the band strip. One of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that if the band layer is formed by continuously winding a tape-shaped band strip spirally in the tyre circumferential direction without being cut, and if the band layer is formed with second layers that are axially spaced apart in corresponding land portions, then at least two adjacent second band layers in the tyre axial direction must necessarily be formed so as to include a passing-under-groove portion of the band strip that extends in a transverse direction of the one of the circumferential grooves between the adjacent second band layers. For instance, Kityama teaches a tire comprising a band layer (Figs. 1, 4A: 9, 11) with a sparse winding region (Fig. 4A: Y2, n2) and a tight winding region (Fig. 4A: Y1, n1) ([0027]). In other words, when a continuous band is spirally wound with axially separated portions, there must be a tight winding region, corresponding to the main portions of the band, a sparse winding region, corresponding to the portions between the main portions of the band. Accordingly, there must be a passing-under-groove portion of the band strip that extends in a transverse direction of the one of the circumferential grooves between the adjacent second band layers as the second layer portions corresponding to the land portions are the tightly wound regions, and the portions of the second layer corresponding to the grooves are the sparsely wound regions. 

Regarding claim 15, Yukawa further discloses that the circumferential land portions include at least one inner circumferential land portion disposed between adjacent circumferential grooves in the tire axial direction (Fig. 1). Nakao also teaches that the circumferential land portions (Figs. 1-2: 12) include at least one inner circumferential land portion (Fig. 1: 12) disposed between adjacent circumferential grooves (Fig. 1: 10) in the tire axial direction. Nakao further teaches that the second layers (Fig. 1: P3) of the band layer comprise one second layer located radially inwardly of the at least one inner circumferential land portion (Fig. 1: 12). Moreover, as discussed above in claim 1, modified Yukawa in view of Chambriard discloses that said one second layer has axial both edges that are away at the distance (A) in the tire axial direction from respective groove bottoms of the adjacent circumferential grooves.

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al. (US 2004/0089392), Nakao (JP 11-291713, see machine translation) (of record), Chambriard et al. (US 2014/0367012) (of record), and optionally Ebiko (US 2009/0205763) (of record) as applied to claim 1 above, and further in view of Takenaka (US 2019/0329594) (of record) and/or Niwa (US 2015/0283864) (of record).

Regarding claim 6, Yukawa further discloses that the bead portions (Fig. 1: 4) comprise bead apex rubbers (Fig. 1: 8) extending outwardly in the tire radial direction from outer surfaces of the respective bead cores (Fig. 1: 5) ([0084]). Nakao also discloses that the bead portions (Fig. 1: 4) comprise bead apex rubbers (Fig. 1: 8) extending outwardly in the tire radial direction from outer surfaces of the respective bead cores (Fig. 1: 5). However, modified Yukawa does not expressly recite that radial heights (h) of outer edges of the bead apex rubbers from the outer surfaces of the bead cores are in a range of from 25 to 45 mm.
Takenaka teaches a tire comprising a bead portion wherein the radial heights (Fig. 1: BH) of outer edges of the bead apex rubbers (Fig. 1: 6) from the outer surfaces of the bead cores (Fig. 1: 5) are in a range of less than or equal to 30 mm ([0035]), which falls within and overlaps with the claimed range of 25 to 45 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the radial heights (h) of outer edges of the bead apex rubbers from the outer surfaces of the bead cores. By reducing the height (Fig. 1: BH) of the bead filler (Fig. 1: 6) in such a manner, tire temperature rising caused by deformation of the bead portion (Fig. 1: 3) is suppressed, and it is thus possible to effectively improve the load durability ([0035]). When the height of the bead filler is greater than 30 mm, the effect of suppressing tire temperature rising is reduced ([0035]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yukawa in order to provide the radial heights of the outer edges of the bead apex rubbers from the outer surfaces of the bead cores in the aforementioned range so as to suppress tire temperature rising caused by deformation of the bead portion and effectively improve the load durability, as taught by Takenaka. 
Additionally or alternatively, Niwa teaches a tire comprising a bead portion wherein the radial heights (Fig. 3: H) of outer edges of the bead apex rubbers (Fig. 3: 6) from the outer surfaces of the bead cores (Fig. 3: 5) are in a range of 30 mm to 90 mm ([0011], [0038]), which falls within and overlaps with the claimed range of 25 to 45 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the radial heights (h) of outer edges of the bead apex rubbers from the outer surfaces of the bead cores. Due to this, it is possible to form a tire structure suitable as a tire for traveling on unpaved roads ([0011], [0038]). When the bead fillers are excessively high, the resilience is decreased since the tire side rigidity is increased, and in contrast, when the bead fillers are excessively low, the rigidity about the beads is decreased and steering stability is decreased ([0038]).  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yukawa in order to provide the radial heights of the outer edges of the bead apex rubbers from the outer surfaces of the bead cores in the aforementioned range so as to form a tire structure suitable as a tire for traveling on unpaved roads, obtain appropriate resilience, and obtain appropriate rigidity and steering stability, as taught by Niwa.

Regarding claim 17, Yukawa further discloses that the circumferential land portions include at least one inner circumferential land portion disposed between adjacent circumferential grooves in the tire axial direction (Fig. 1). Nakao also teaches that the circumferential land portions (Figs. 1-2: 12) include at least one inner circumferential land portion (Fig. 1: 12) disposed between adjacent circumferential grooves (Fig. 1: 10) in the tire axial direction. Nakao further teaches that the second layers (Fig. 1: P3) of the band layer comprise one second layer located radially inwardly of the at least one inner circumferential land portion (Fig. 1: 12). As discussed above in claim 1, the band layer taught by Nakao can restrain the belt layer with high strength and greatly enhance high-speed durability while driving, as well as improve grip performance ([0017]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yukawa with the band layer taught by Nakao so as to restrain the belt layer with high strength, greatly enhance high-speed durability while driving, and improve grip performance. Moreover, as discussed above in claim 1, modified Yukawa in view of Chambriard discloses that said one second layer has axial both edges that are away at the distance (A) in the tire axial direction from respective groove bottoms of the adjacent circumferential grooves.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al. (US 2004/0089392), Nakao (JP 11-291713, see machine translation) (of record), Chambriard et al. (US 2014/0367012) (of record), and optionally Ebiko (US 2009/0205763) (of record) as applied to claim 1 above, and further in view of Taguchi (US 2009/0314408) (of record).

Regarding claim 7, modified Yukawa does not expressly recite that the bead portions comprise clinch-apex rubbers forming outer surfaces of the respective bead portions, and 4Appl. No. 16/666,634Attorney Docket No. P58929 wherein the clinch-apex rubbers have loss-tangent (tan δ) at 70 degrees C equal to or less than 0.20.
Taguchi teaches providing a tire with a clinch apex (Fig. 1: 2), wherein a clinch apex is generally known in the tire art to be provided in a tire as a member that is brought in contact with a rim at which abrasion caused by friction with the rim is easily generated ([0002]). Taguchi further teaches that a loss-tangent (tan δ) of the rubber composition for a clinch apex measured under conditions of 70 degree C and a dynamic strain of 2% is preferably not more than 0.150 ([0009]), which falls within the claimed range of equal to or less than 0.20. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the loss-tangent (tan δ) at 70 degrees C of the clinch-apex rubbers. The smaller the tan δ is, the more the heat build-up of the rubber compositions is suppressed and the more superior the low heat build-up property is ([0048]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yukawa in order to provide clinch apex rubbers forming outer surfaces of the respective bead portions comprising a rubber composition measured under conditions of 70 degree C in the aforementioned range so as to provide a member that is brought in contact with a rim at which abrasion caused by friction with the rim is easily generated, suppress heat build-up of the rubber composition, and provide more superior low heat build-up property, as taught by Taguchi. 

Regarding claim 18, Yukawa further discloses that the circumferential land portions include at least one inner circumferential land portion disposed between adjacent circumferential grooves in the tire axial direction (Fig. 1). Nakao also teaches that the circumferential land portions (Figs. 1-2: 12) include at least one inner circumferential land portion (Fig. 1: 12) disposed between adjacent circumferential grooves (Fig. 1: 10) in the tire axial direction. Nakao further teaches the second layers (Fig. 1: P3) of the band layer comprise one second layer located radially inwardly of the at least one inner circumferential land portion (Fig. 1: 12). As discussed above in claim 1, the band layer taught by Nakao can restrain the belt layer with high strength and greatly enhance high-speed durability while driving, as well as improve grip performance ([0017]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yukawa with the band layer taught by Nakao so as to restrain the belt layer with high strength, greatly enhance high-speed durability while driving, and improve grip performance. Moreover, as discussed above in claim 1, modified Yukawa in view of Chambriard discloses that said one second layer has axial both edges that are away at the distance (A) in the tire axial direction from respective groove bottoms of the adjacent circumferential grooves.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al. (US 2004/0089392), Nakao (JP 11-291713, see machine translation) (of record), Chambriard et al. (US 2014/0367012) (of record), Noda et al. (JP 08-188011, see machine translation) (of record), and optionally Ebiko (US 2009/0205763) (of record).

Regarding claim 19, Yukawa discloses a pneumatic tire comprising: a tread portion (Figs. 1, 9: 2) comprising circumferential land portions divided by circumferential grooves extending in a tire circumferential direction (Figs. 1, 9) ([0083]); a pair of sidewall portions (Figs. 1, 9: 3) ([0083]); a pair of bead portions (Figs. 1, 9: 4) having bead cores (Figs. 1, 9: 5) therein ([0083]); a carcass (Figs. 1, 9: 6) extending between the bead cores (Figs. 1, 9: 5) of the pair of bead portions (Figs. 1, 9: 4) through the tread portion (Figs. 1, 9: 2) and the pair of sidewall portions (Figs. 1, 9: 3) ([0083]); a belt layer (Figs. 1, 9: 7) disposed outwardly in a tire radial direction of the carcass (Figs. 1, 9: 6) in the tread portion (Figs. 1, 9: 2) ([0083]); and a band layer (Figs. 1, 9: 9) disposed outwardly in the tire radial direction of the belt layer (Figs. 1, 9: 7) ([0083]); wherein the band layer comprises a first layer (Figs. 1, 9: 9A) covering an entire width (Figs. 1, 9: W, BW) of the belt layer (Figs. 1, 9: 7) ([0087]), and second layers (Fig. 9: 9B) disposed outwardly in the tire radial direction of the first layer (Fig. 9: 9A) and arranged separately in a tire axial direction from one another (Fig. 9) ([0145]), wherein each second layer (Fig. 9: 9B) is located inwardly in the tire radial direction of a respective one of the circumferential land portions (Fig. 9: see land portions between grooves in tread 2), wherein the second layers (Fig. 9: 9B) comprise two axially spaced outermost second layers each located inwardly in the tire radial direction of a respective one of the outer circumferential land portions (Fig. 9), wherein the outermost second layers have respective outer edges in the tire axial direction (Fig. 9), wherein the belt layer (Fig. 1: 7) comprises a first belt ply (Fig. 1: 7A), and a second belt ply (Fig. 1: 7B) disposed outwardly from the first belt ply (Fig. 1: 7A) in the tire radial direction, wherein the first belt ply (Fig. 1: 7A) and the second belt ply (Fig. 1: 7B) are staggered so that the first belt ply (Fig. 1: 7A) extends further outward in the tire axial direction than the second belt ply (Fig. 1: 7B) to form a first step portion of at least one outer end of the belt layer (Fig. 1: 7) in the tire axial direction, wherein at least one outer end of the first layer (Fig. 1: 9A) in the tire axial direction includes a second step portion that covers the first step portion (Fig. 1: see how layer 9A has a stepped portion at the axial end that covers the step portion formed by the first and second belt plies 7A, 7B), and wherein the second layers (Fig. 9: 9B) comprise at least one outermost second layer (Fig. 9: 9B) that is arranged outermost in the tire axial direction (Fig. 9). 
However, Yukawa does not expressly recite that the band layer is disposed without any portion of the second layers between opposing outer edges of each respective second layer being disposed under any of the circumferential grooves, or that that there is a second layer in each circumferential land portion. Yukawa also does not expressly recite that an outer edge of the at least one outermost second layer is located inward in the tire axial direction from the first step portion and the second step portion that are on a same side of the tread portion as the at least one outermost second layer. 
Nakao also teaches a pneumatic tire comprising: a tread portion (Figs. 1-2: 2, 2a) comprising circumferential land portions (Figs. 1-2: 12) divided by circumferential grooves (Figs. 1-2: 10) extending in a tire circumferential direction; a pair of sidewall portions (Fig. 1: 3); a pair of bead portions (Fig. 1: 4) having bead cores (Fig. 1: 5) therein; a carcass (Figs. 1-2: 6) extending between the bead cores of the pair of bead portions through the tread portion and the pair of sidewall portions (Fig. 1); a belt layer (Figs. 1-2: 7) disposed outwardly in a tire radial direction of the carcass in the tread portion (Figs. 1-2); and a band layer (Figs. 1-2: P1, P2, P3) disposed outwardly in the tire radial direction of the belt layer (Figs. 1-2); wherein the band layer comprises a first layer (Figs. 1-2: P1) covering an entire width of the belt layer (Figs. 1-2: 7), and second layers (Figs. 1-2: P3) disposed outwardly in the tire radial direction of the first layer (Figs. 1-2: P1) and arranged separately in a tire axial direction from one another, wherein each second layer is located inwardly in the tire radial direction of a respective one of the circumferential land portions (Figs. 1-2) ([0022], [0024], [0026], [0040]), wherein the band layer (Figs. 1-2: P1, P2, P3) is disposed without any portion of the second layers (Figs. 1-2: P3) between opposing outer edges of each respective second layer being disposed under any of the circumferential grooves (Figs. 1-2: 10), wherein the second layers (Figs. 1-2: P3) comprise two axially spaced outermost second layers each located inwardly in the tire radial direction of a respective one of the outer circumferential land portions (Figs. 1-2: see land portions 12 near tread ends E), wherein the outermost second layers have respective outer edges in the tire axial direction (Figs. 1-2: see layer P3 with edges near tread end E), wherein the belt layer (Fig. 1: 7) comprises a first belt ply (Fig. 1: 7A), and a second belt ply (Fig. 1: 7B) disposed outwardly from the first belt ply in the tire radial direction, wherein the first belt ply (Fig. 1: 7A) and the second belt ply (Fig. 1: 7B) are staggered so that the first belt ply (Fig. 1: 7A) extends further outward in the tire axial direction than the second belt ply (Fig. 1: 7B) to form a first step portion of at least one outer end of the belt layer in the tire axial direction (Fig. 1), wherein at least one outer end of the first layer (Fig. 1: 9B) in the tire axial direction covers the first step portion (Fig. 1: see step portion formed by belt layers 7A, 7B), and wherein the second layers (Fig. 1: 9A) comprise at least one outermost second layer that is arranged outermost in the tire axial direction (Fig. 1: see section 9A arranged at outermost tire axial edge E), and an outer edge of the at least one outermost second layer (Fig. 1: 9A) is located inward in the tire axial direction from the first step portion (Fig. 1: see step portion formed by belt layers 7A, 7B at axially outermost ends) that is on a same side of the tread portion as the at least one outermost second layer (Fig. 1). In this manner, the tread rigidity and durability are increased ([0007]). Moreover, the band layer taught by Nakao can restrain the belt layer with high strength and greatly enhance high-speed durability while driving, as well as improve grip performance ([0017]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yukawa in order to provide that the band layer is disposed without any portion of the second layers between opposing outer edges of each respective second layer being disposed under any of the circumferential grooves, wherein each circumferential land portion comprises a second layer, and that an outer edge of the at least one outermost second layer is located inward in the tire axial direction from the first step portion and the second step portion that are on a same side of the tread portion as the at least one outermost second layer, so as to increase tread rigidity and durability, as well as restrain the belt layer with high strength, greatly enhance high-speed durability while driving, and improve grip performance, as taught by Nakao. Thereby, modified Yukawa discloses that an outer edge of the at least one outermost second layer is located inward in the tire axial direction from the first step portion and the second step portion that are on a same side of the tread portion as the at least one outermost second layer because Yukawa discloses that the first step portion and the second step portion are essential co-located since the second step portion covers the first step portion.  
However, modified Yukawa does not expressly recite that, in each circumferential land portion, the second layer has both axial edges, and thereby at least one axial edge, that is away at a distance (A) of equal to or more than 3.0 mm in the tire axial direction from a groove bottom of one of the circumferential grooves located nearest to the at least one axial edge.
Chambriard teaches a tire comprising a radially outermost band layer (Figs. 1-2: 9) with axially spaced portions directly corresponding to land portions (Figs. 1-2: 4) in the tread (Figs. 1-2: 3), wherein in each circumferential land portion, the band layer has at least one axial edge that is away at a distance (Fig. 2: a) of at least 3.0 mm in the tyre axial direction from a rib edge located nearest to the at least one axial edge ([0044], [0060]-[0061], [0065]). Accordingly, in each circumferential land portion, the band layer has both axial edges, and thereby at least one axial edge, that is away at a distance (A) of more than 3.0 mm in the tyre axial direction from a groove bottom of one of the circumferential grooves located nearest to the at least one axial edge because the groove bottom is even further away in the axial direction from the respective axial edge than the rib edge (Fig. 2). Thereby, the range of equal to or more than 3.0 mm falls within and overlaps with the claimed range of equal to or more than 3.0 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the distance (A). In this manner, it is possible to protect the axial ends of the tread separation layer from any external attack during the life of the circumferential rib ([0044]. Moreover, it makes it possible to reduce the risk of having an axial end of the tread separation layer opening into a circumferential groove, taking manufacturing tolerances into consideration ([0044]). Indeed, that might be likely to cause cracks to start at the base of the circumferential rib, and, as a result, threaten the integrity of the circumferential rib ([0044]). Yukawa discloses a high performance tire ([0008]), Nakao also teaches a high performance racing tire ([0001]), and Chambriard teaches an airplane tire (Abstract), which one of ordinary skill in the art would readily recognize is also a high performance tire. Moreover, one of ordinary skill would readily recognize that the benefits of the distance taught by Chambriard would also be applicable and beneficial to the tire disclosed by modified Yukawa. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yukawa in order to provide that, in each circumferential land portion, the second layer has at least one axial edge that is away at a distance (A) in the aforementioned range in the tyre axial direction from a groove bottom of one of the circumferential grooves located nearest to the at least one axial edge so as to protect the axial ends of the second layer from any external attack during the life of the land portion, reduce the risk of having an axial end of the second layer opening into a circumferential groove, and reduce the threat to the integrity of the land portion, as taught by Chambriard. 
Optionally, Ebiko teaches a band layer radially outward of a belt layer (Fig. 3: 5) ([0073]), wherein the tensile strength of the belt reinforcing layer (i.e. band layer) can be adjusted by winding or not winding the belt cover member (i.e. second layer) (Fig. 3) ([0073]). For example, the belt cover member (i.e. second layer) is not arranged in the areas of the circumferential main grooves (Fig. 3: 61, 62) and is wound in the areas of the land portions (Fig. 3: 63, 64, 65) only ([0073]). This structure is preferable because the tensile strength of the belt reinforcing layer (i.e. band layer) can be easily adjusted by adjusting the belt cover member (i.e. second layer) in a single type using conventional tire manufacturing equipment ([0073]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the band layer of modified Yukawa such that it is disposed without any portion of the second layers between opposing outer edges of each respective second layer being disposed under any of the circumferential grooves so as to easily adjust the tensile strength of the band layer by adjusting the second layer in a single type using conventional tire manufacturing equipment, as taught by Ebiko. 
While modified Yukawa does not explicitly disclose the value for the distance (B1), it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said distance. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the distance (B1). 
Nevertheless, even if one of ordinary skill in the art would not have found it obvious to optimize the distance (B1) of modified Yukawa, Noda teaches a tire comprising a band layer (Fig. 1: 9) radially outward of a belt layer (Fig. 1: 7), wherein the band layer has respective outer edges (Fig. 1: P) in the tire axial direction, wherein the respective outer edges of the band layer (Fig. 1: 9) are located inwardly in the tire axial direction at a distance (B1) (Fig. 1: see either distance W3 between ends of 9 and 7B or distance between ends of 9 and 7A) from respective outer edges of the belt layer (Fig. 1: 7). Noda further teaches that the distance (B1) (Fig. 1: W3) is 0.1 time or more and 0.4 times or less the belt half width (Fig. 1: W2) of the narrowest belt ply (i.e. second belt ply) (Fig. 1: 7B) ([0015]). When the distance W3 is less than 0.1 times the belt half width W2, the binding force of the belt layer by the band layer in the shoulder region becomes high, and the radius of curvature during running becomes too small, resulting in improvement in steering stability ([0016]). If it exceeds 0.4 times, the binding force of the belt layer on the side edge is reduced, and the tread surface is flattened, so that the shoulder region wears earlier than the central region due to uneven wear, and the durability will be inferior ([0016]). In other words, the distance (B1) of the edge of the axially outermost end of the band layer from the axially outermost end of the second belt ply, and thereby the belt ply) is a result effective variable that will affect the steering stability and durability of the tire. Similarly, because Noda teaches that the distance W3 between the axially outer end of the band layer (Fig. 1: P) and the axially outer end of the radially outermost belt ply (Fig. 1: Q) is important to the steering stability and the durability of the tire, one of ordinary skill in the art would readily recognize that the distance between the axially outer end of the band layer and the axially outer end of the radially innermost belt ply would also be important to the steering stability and the durability of the tire because the band layer at the edge of the belt ply applies the binding force to the belt layer as a whole in the shoulder region, as taught by Noda and as stated above. Moreover, while Noda teaches a band layer only at the edges of the belt ply, rather than across the width of the belt ply, one of ordinary skill in the art would readily recognize that the same advantages and functionality of the band layer disclosed by Noda would be applicable to the axially outermost band layer ends of modified Yukawa. While Noda does not explicitly disclose the value for the distance (B1), it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the distance (B1). Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to optimize the distance (B1) of modified Yukawa in order to improve steering stability and maintain durability of the tire, as taught by Noda.
The examiner notes that the limitation “wherein the respective outer edges of the outermost second layers are located inwardly in the tire axial direction at a distance (B1) from respective outer edges of the belt layer” does not exclude the respective outer edges of the belt layer from being a radially outermost belt ply rather than a radially innermost belt ply, and vice versa. Both belt layers are considered to be the belt ply, and thereby either edge of either belt ply may be considered respective outer edges of the belt layer. 

Regarding claim 20, Yukawa discloses a pneumatic tire comprising: a tread portion (Figs. 1, 9: 2) comprising circumferential land portions divided by circumferential grooves extending in a tire circumferential direction (Figs. 1, 9) ([0083]); a pair of sidewall portions (Figs. 1, 9: 3) ([0083]); a pair of bead portions (Figs. 1, 9: 4) having bead cores (Figs. 1, 9: 5) therein ([0083]); a carcass (Figs. 1, 9: 6) extending between the bead cores (Figs. 1, 9: 5) of the pair of bead portions (Figs. 1, 9: 4) through the tread portion (Figs. 1, 9: 2) and the pair of sidewall portions (Figs. 1, 9: 3) ([0083]); a belt layer (Figs. 1, 9: 7) disposed outwardly in a tire radial direction of the carcass (Figs. 1, 9: 6) in the tread portion (Figs. 1, 9: 2) ([0083]); and a band layer (Figs. 1, 9: 9) disposed outwardly in the tire radial direction of the belt layer (Figs. 1, 9: 7) ([0083]); wherein the band layer comprises a first layer (Figs. 1, 9: 9A) covering an entire width (Figs. 1, 9: W, BW) of the belt layer (Figs. 1, 9: 7) ([0087]), and second layers (Fig. 9: 9B) disposed outwardly in the tire radial direction of the first layer (Fig. 9: 9A) and arranged separately in a tire axial direction from one another (Fig. 9) ([0145]), wherein each second layer (Fig. 9: 9B) is located inwardly in the tire radial direction of a respective one of the circumferential land portions (Fig. 9: see land portions between grooves in tread 2), wherein the second layers (Fig. 9: 9B) comprise two axially spaced outermost second layers each located inwardly in the tire radial direction of a respective one of the outer circumferential land portions (Fig. 9), wherein the outermost second layers have respective outer edges in the tire axial direction (Fig. 9), wherein the belt layer (Figs. 1, 9: 7) comprises a first belt ply (Figs. 1, 9: 7A), and a second belt ply (Figs. 1, 9: 7B) disposed outwardly in the tire radial direction of the first belt ply (Figs. 1, 9: 7A) and having a smaller width than that of the first belt ply (Figs. 1, 9: 7A), wherein the belt layer (Fig. 1: 7) comprises a first belt ply (Fig. 1: 7A), and a second belt ply (Fig. 1: 7B) disposed outwardly from the first belt ply (Fig. 1: 7A) in the tire radial direction, wherein the first belt ply (Fig. 1: 7A) and the second belt ply (Fig. 1: 7B) are staggered so that the first belt ply (Fig. 1: 7A) extends further outward in the tire axial direction than the second belt ply (Fig. 1: 7B) to form a first step portion of at least one outer end of the belt layer (Fig. 1: 7) in the tire axial direction, wherein at least one outer end of the first layer (Fig. 1: 9A) in the tire axial direction includes a second step portion that covers the first step portion (Fig. 1: see how layer 9A has a stepped portion at the axial end that covers the step portion formed by the first and second belt plies 7A, 7B), and wherein the second layers (Fig. 9: 9B) comprise at least one outermost second layer (Fig. 9: 9B) that is arranged outermost in the tire axial direction (Fig. 9). 
However, Yukawa does not expressly recite that the band layer is disposed without any portion of the second layers between opposing outer edges of each respective second layer being disposed under any of the circumferential grooves, or that that there is a second layer in each circumferential land portion. Yukawa also does not expressly recite that an outer edge of the at least one outermost second layer is located inward in the tire axial direction from the first step portion and the second step portion that are on a same side of the tread portion as the at least one outermost second layer. 
Nakao also teaches a pneumatic tire comprising: a tread portion (Figs. 1-2: 2, 2a) comprising circumferential land portions (Figs. 1-2: 12) divided by circumferential grooves (Figs. 1-2: 10) extending in a tire circumferential direction; a pair of sidewall portions (Fig. 1: 3); a pair of bead portions (Fig. 1: 4) having bead cores (Fig. 1: 5) therein; a carcass (Figs. 1-2: 6) extending between the bead cores of the pair of bead portions through the tread portion and the pair of sidewall portions (Fig. 1); a belt layer (Figs. 1-2: 7) disposed outwardly in a tire radial direction of the carcass in the tread portion (Figs. 1-2); and a band layer (Figs. 1-2: P1, P2, P3) disposed outwardly in the tire radial direction of the belt layer (Figs. 1-2); wherein the band layer comprises a first layer (Figs. 1-2: P1) covering an entire width of the belt layer (Figs. 1-2: 7), and second layers (Figs. 1-2: P3) disposed outwardly in the tire radial direction of the first layer (Figs. 1-2: P1) and arranged separately in a tire axial direction from one another, wherein each second layer is located inwardly in the tire radial direction of a respective one of the circumferential land portions (Figs. 1-2) ([0022], [0024], [0026], [0040]), wherein the band layer (Figs. 1-2: P1, P2, P3) is disposed without any portion of the second layers (Figs. 1-2: P3) between opposing outer edges of each respective second layer being disposed under any of the circumferential grooves (Figs. 1-2: 10), wherein the second layers (Figs. 1-2: P3) comprise two axially spaced outermost second layers each located inwardly in the tire radial direction of a respective one of the outer circumferential land portions (Figs. 1-2: see land portions 12 near tread ends E), wherein the outermost second layers have respective outer edges in the tire axial direction (Figs. 1-2: see layer P3 with edges near tread end E), wherein the belt layer (Figs. 1-2: 7) comprises a first belt ply (Figs. 1-2: 7A), and a second belt ply (Figs. 1-2: 7B) disposed outwardly in the tire radial direction of the first belt ply (Figs. 1-2: 7A) and having a smaller width than that of the first belt ply (Fig. 1), wherein the first belt ply (Fig. 1: 7A) and the second belt ply (Fig. 1: 7B) are staggered so that the first belt ply (Fig. 1: 7A) extends further outward in the tire axial direction than the second belt ply (Fig. 1: 7B) to form a first step portion of at least one outer end of the belt layer in the tire axial direction (Fig. 1), wherein at least one outer end of the first layer (Fig. 1: 9B) in the tire axial direction covers the first step portion (Fig. 1: see step portion formed by belt layers 7A, 7B), and wherein the second layers (Fig. 1: 9A) comprise at least one outermost second layer that is arranged outermost in the tire axial direction (Fig. 1: see section 9A arranged at outermost tire axial edge E), and an outer edge of the at least one outermost second layer (Fig. 1: 9A) is located inward in the tire axial direction from the first step portion (Fig. 1: see step portion formed by belt layers 7A, 7B at axially outermost ends) that is on a same side of the tread portion as the at least one outermost second layer (Fig. 1). In this manner, the tread rigidity and durability are increased ([0007]). Moreover, the band layer taught by Nakao can restrain the belt layer with high strength and greatly enhance high-speed durability while driving, as well as improve grip performance ([0017]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yukawa in order to provide that the band layer is disposed without any portion of the second layers between opposing outer edges of each respective second layer being disposed under any of the circumferential grooves, wherein each circumferential land portion comprises a second layer, and that an outer edge of the at least one outermost second layer is located inward in the tire axial direction from the first step portion and the second step portion that are on a same side of the tread portion as the at least one outermost second layer, so as to increase tread rigidity and durability, as well as restrain the belt layer with high strength, greatly enhance high-speed durability while driving, and improve grip performance, as taught by Nakao. Thereby, modified Yukawa discloses that an outer edge of the at least one outermost second layer is located inward in the tire axial direction from the first step portion and the second step portion that are on a same side of the tread portion as the at least one outermost second layer because Yukawa discloses that the first step portion and the second step portion are essential co-located since the second step portion covers the first step portion.  
However, modified Yukawa does not expressly recite that, in each circumferential land portion, the second layer has both axial edges, and thereby at least one axial edge, that is away at a distance (A) of equal to or more than 3.0 mm in the tire axial direction from a groove bottom of one of the circumferential grooves located nearest to the at least one axial edge.
Chambriard teaches a tire comprising a radially outermost band layer (Figs. 1-2: 9) with axially spaced portions directly corresponding to land portions (Figs. 1-2: 4) in the tread (Figs. 1-2: 3), wherein in each circumferential land portion, the band layer has at least one axial edge that is away at a distance (Fig. 2: a) of at least 3.0 mm in the tyre axial direction from a rib edge located nearest to the at least one axial edge ([0044], [0060]-[0061], [0065]). Accordingly, in each circumferential land portion, the band layer has both axial edges, and thereby at least one axial edge, that is away at a distance (A) of more than 3.0 mm in the tyre axial direction from a groove bottom of one of the circumferential grooves located nearest to the at least one axial edge because the groove bottom is even further away in the axial direction from the respective axial edge than the rib edge (Fig. 2). Thereby, the range of equal to or more than 3.0 mm falls within and overlaps with the claimed range of equal to or more than 3.0 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the distance (A). In this manner, it is possible to protect the axial ends of the tread separation layer from any external attack during the life of the circumferential rib ([0044]. Moreover, it makes it possible to reduce the risk of having an axial end of the tread separation layer opening into a circumferential groove, taking manufacturing tolerances into consideration ([0044]). Indeed, that might be likely to cause cracks to start at the base of the circumferential rib, and, as a result, threaten the integrity of the circumferential rib ([0044]). Yukawa discloses a high performance tire ([0008]), Nakao also teaches a high performance racing tire ([0001]), and Chambriard teaches an airplane tire (Abstract), which one of ordinary skill in the art would readily recognize is also a high performance tire. Moreover, one of ordinary skill would readily recognize that the benefits of the distance taught by Chambriard would also be applicable and beneficial to the tire disclosed by modified Yukawa. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yukawa in order to provide that, in each circumferential land portion, the second layer has at least one axial edge that is away at a distance (A) in the aforementioned range in the tyre axial direction from a groove bottom of one of the circumferential grooves located nearest to the at least one axial edge so as to protect the axial ends of the second layer from any external attack during the life of the land portion, reduce the risk of having an axial end of the second layer opening into a circumferential groove, and reduce the threat to the integrity of the land portion, as taught by Chambriard. 
Optionally, Ebiko teaches a band layer radially outward of a belt layer (Fig. 3: 5) ([0073]), wherein the tensile strength of the belt reinforcing layer (i.e. band layer) can be adjusted by winding or not winding the belt cover member (i.e. second layer) (Fig. 3) ([0073]). For example, the belt cover member (i.e. second layer) is not arranged in the areas of the circumferential main grooves (Fig. 3: 61, 62) and is wound in the areas of the land portions (Fig. 3: 63, 64, 65) only ([0073]). This structure is preferable because the tensile strength of the belt reinforcing layer (i.e. band layer) can be easily adjusted by adjusting the belt cover member (i.e. second layer) in a single type using conventional tire manufacturing equipment ([0073]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the band layer of modified Yukawa such that it is disposed without any portion of the second layers between opposing outer edges of each respective second layer being disposed under any of the circumferential grooves so as to easily adjust the tensile strength of the band layer by adjusting the second layer in a single type using conventional tire manufacturing equipment, as taught by Ebiko. 
While modified Yukawa does not explicitly disclose the value for the distance (B2), it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said distance. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the distance (B2). 
Nevertheless, even if one of ordinary skill in the art would not have found it obvious to optimize the distance (B1) of modified Yukawa, Noda teaches a tire comprising a band layer (Fig. 1: 9) radially outward of a belt layer (Fig. 1: 7), wherein the band layer has respective outer edges (Fig. 1: P) in the tire axial direction, wherein the belt layer (Fig. 1: 7) comprises a first belt ply (Fig. 1: 7A), and a second belt ply (Fig. 1: 7B) disposed outwardly in the tire radial direction of the first belt ply (Fig. 1: 7A) and having a smaller width than that of the first belt ply (Fig. 1) ([0024]-[0025]), wherein the respective outer edges (Fig. 1: P) of the band layer (Fig. 1: 9) are located inwardly in the tire axial direction at a distance (B2) (Fig. 1: W3) from respective outer edges (Fig. 1: Q) of the second belt ply (Fig. 1: 7B) ([0010], [0015]-[0016], [0019]). Noda further teaches that the distance (B2) (Fig. 1: W3) is 0.1 time or more and 0.4 times or less the belt half width (Fig. 1: W2) of the narrowest belt ply (i.e. second belt ply) (Fig. 1: 7B) ([0015]). When the distance W3 is less than 0.1 times the belt half width W2, the binding force of the belt layer by the band layer in the shoulder region becomes high, and the radius of curvature during running becomes too small, resulting in improvement in steering stability ([0016]). If it exceeds 0.4 times, the binding force of the belt layer on the side edge is reduced, and the tread surface is flattened, so that the shoulder region wears earlier than the central region due to uneven wear, and the durability will be inferior ([0016]). In other words, the distance (B2) of the edge of the axially outermost end of the band layer from the axially outermost end of the second belt ply is a result effective variable that will affect the steering stability and durability of the tire. Moreover, while Noda teaches a band layer only at the edges of the belt ply, rather than across the width of the belt ply, one of ordinary skill in the art would readily recognize that the same advantages and functionality of the band layer disclosed by Noda would be applicable to the axially outermost band layer ends of modified Yukawa. While Noda does not explicitly disclose the value for the distance (B2), it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the distance (B2). Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to optimize the distance (B2) of modified Yukawa in order to improve steering stability and maintain durability of the tire, as taught by Noda. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8, 12-15, and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 
On page 20 of the Remarks, Applicant argues that “both the belt layer 7 and the band layer 9 in Nakao do not even include a step portion at an outer end of these layers, let alone do the asserted ‘second layers’ in Nakao include an outermost second layer with an outer edge that is located inward in the tire axial direction from such step portions”. The examiner refers to the detailed rejection above as to how this claim limitation is satisfied by the newly cited reference Yukawa in combination with Nakao. Moreover, the examiner notes that the belt layer of Nakao is staggered so as to provide a first step portion in the belt layer (Fig. 1: 7A, 7B), and the band layer is staggered as well so that the second layers (Fig. 1: 9a) of the band layer are axially inward from the first layer (Fig. 1: 9b) and the first step portion formed by the belt layer (Fig. 1: 7A, 7B). 
On pages 21-22 of the Remarks, Applicant argues that “the Examiner acknowledges at pages 15 and 20 of the Final Official Action that NAKAO does not disclose the values of the distances B1 and B2 recited in the claims. Instead, the Examiner asserts that a person having ordinary skill in the art would have found the claimed values for B1 and B2 through mere ‘routine experimentation,’ since the Examiner asserts that Applicant's specification fails to ‘provide a conclusive showing of unexpected results’ for the distances B1 and B2”. Applicant further argues that “NAKAO as well as the other cited references do not even advance any teaching, whatsoever, to recognize the parameter of the Examiner's asserted distances B1 and B2 in the cited references, much less recognize these distances as being precise result effective variables”. As discussed in the detailed rejection above, even if one of ordinary skill in the art would not have found it obvious to optimize the distance (B1) and the distance (B2) of modified Yukawa, Noda was cited as a secondary reference teaching that the distances B1 and B2 are result effective variables that one of ordinary skill in the art would know to optimize so as to improve steering stability and maintain durability of the tire. 
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner refers to the detailed rejection above as to how the prior art references, in particular Noda, teach that the distances B1 and B2 are result effective variables that one of ordinary skill in the art would know to optimize so as to improve steering stability and maintain durability of the tire.
On page 22 of the Remarks, Applicant argues unexpected results for the distances B1 and B2. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. The burden is on Applicant to establish that the results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." See MPEP 716.02(b). Applicant has the burden of explaining any data they proffer as evidence of non-obviousness. See MPEP 716.02(b)(II). Moreover, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP 715.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 716.02(d)(II). The original disclosure provides only one table with data for the values of distance B1, and no data for the values of distance B2. Moreover, Table 1 only provides three data points outside of the claimed range of equal to or more than 12 mm for B1 (i.e., Ref. 1: -3 mm; Ref. 2: 0 mm; and Ex. 4: 5 mm), and only one data point within said range (i.e., Examples 1-3 and 5-10: 12 mm). This data is not enough to support a conclusion of criticality for the claimed range. For example, it is unknown what occurs within the claimed range for any value other than 12 mm. Applicant is invited to provide further evidence and data to support whether the results are unexpectedly improved results not taught by the prior art. However, at the present time there is insufficient evidence to support a finding of unexpected results. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749